Title: From Thomas Jefferson to John Henry Sherburne, 14 February 1825
From: Jefferson, Thomas
To: Sherburne, John Henry


Sir
Monticello
Feb. 14. 25.
During my residence in Paris I was much acquainted with Commodore Paul Jones whose life you purpose to write and had much to do with him. yet my memory is so decayed that from that source I can furnish you nothing worth a place in his history. I believe I cannot better comply with your request than by sending you all the papers relating to him in my possn. his letters to me, which are many, will probably throw some lights which you may not possess on his occupns during that period. his death happened after I left Paris, and I presume you know that the Nationl assembly then sitting  expressed their respect for him by wearing mourning. I shall be glad if what I furnish may add any thing material to the establmt of that fame which he truly merited. I recall with pleasure my acqce with your father, and pray you to assure him of my most friendly recollections. the best service I could render the public was to commit their affairs to honest men, and in his appmt I was satisfied I rendered them that service.  to Govr Langdon, your uncle, I bore peculiar affection. be pleased to accept for yourself the assurance of my great respect.Th:J.